REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the attorney’s arguments, the rejection of claims 21-50 under 35 U.S.C. 112 (pre-AIA ), first paragraph for failing to comply with the written description requirement has been overcome, as the attorney has pointed to several passages in the specification that describe aligning sequence reads from the tagged nucleic acid molecules to a reference sequence prior to grouping sequence reads that align to the reference sequence at the same coordinates and which have the same barcode into families (see paragraphs 103 and 104 of Example 1, paragraph 109 of Example 2, and paragraphs 126-128 of Example 3 of the specification).  Therefore, the subject matter of independent claim 21 is sufficiently supported by the application-as-filed in such a way as to reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention at the time the application was filed.  As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Bielas et al. (U.S. Patent Pub. No. 2015/0024950, cited on IDS of 05/23/2022) and Vogelstein et al. (U.S. Patent No. 9,476,095), and no additional prior art references were identified that teach or suggest a method for detecting genomic variants in nucleic acid material from a subject as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637